       Case 2:19-cv-00827-GMN-EJY Document 31 Filed 08/25/20 Page 1 of 4



1    CLAY R. TREESE, ESQ.
2    Nevada Bar No.: 9923
     THE LAW OFFICE OF CLAY R. TREESE
3    2272 South Nellis Blvd., Suite 1
     Las Vegas, Nevada 89104
4    Telephone (702) 727-4747
     Facsimile (702) 727-4744
5    clay@claytreese.com
6    Attorney for Plaintiffs
                                 UNITED STATES DISTRICT COURT
7
                                          DISTRICT OF NEVADA
8
                                                            Case No.: 2:19-CV-00827-GMN-EJL
9      DAVID ALVARADO GOMEZ, an
       individual; LUIS CARMONA ESCOBAR,
10     an individual; LEONEL ALFARO ZAYAS,
       an individual,
11                                                            [PROPOSED] STIPULATION TO
                   Plaintiffs,                               ENLARGE DISCOVERY PLAN AND
12
                                                                  SCHEDULING ORDER
13     vs.
14     JAROSLAV NOVOTNY, an individual;                               (THIRD REQUEST)
15     KLC GLOBAL SERVICES LTD, a Foreign
       Corporation; DOES I through X, inclusive;
16     and ROE CORPORATIONS I through X,
       inclusive,
17
                  Defendants.
18

19
             Pursuant to LR IA 6-1 and LR 26-4, the parties, by and through their respective counsel of
20
     record, hereby stipulate and request that this Honorable Court extend discovery in the above-
21
     captioned case for sixty days (60) days. The parties additionally request the dispositive motions and
22

23   pretrial order deadlines be extended as outlined herein. In support of this stipulation and request, the

24   parties state as follows:
25   ///
26

27
                                                        1
28
      Case 2:19-cv-00827-GMN-EJY Document 31 Filed 08/25/20 Page 2 of 4



1             STATEMENT SPECIFYING DISCOVERY COMPLETED
2
           1. Plaintiffs and Defendants participated in an FRCP 26(f) conference on July 31, 2019.
3
           2. Plaintiffs timely served their initial disclosures on or about August 26, 2019 and a First
4
              Supplement on September 20, 2019.          Additionally, Plaintiffs served a Listing of Non-
5

6             Retained Expert Witnesses on or around August 30, 2019.

7          3. Defendants timely served their initial disclosures on or about November 18, 2019.

8          4. Defendants served discovery requests on September 3, 2019.
9
           5. Plaintiffs responded to discovery requests on September 20, 2019.
10
           6. Plaintiff, LEONEL ALFARO ZAYAS, was deposed on November 18, 2019.
11
           7. Plaintiff, DAVID ALVARADO GOMEZ, was deposed on March 3, 2020.
12
           8. An attempt to depose Plaintiff, LUIS CARMONA ESCOBAR, a now unrepresented party,
13

14            was made on January 16, 2020 but a notice of non-appearance had to be taken.

15         9. Defendants timely served their Initial Designation of Expert Witnesses and Reports on April
16            15, 2020.
17
              DESCRIPTION OF DISCOVERY REMAINING TO BE COMPLETED
18
           1. Plaintiffs wish to take the deposition of Defendant, JAROSLAV NOVOTNY.
19
           2. Defendants wish to take the depositions of those individuals involved with rendering medical
20

21            treatment to Plaintiffs including Kyle Magdaluyo, DC, Luis Velazquez, MD, and Gary J. La

22            Tourette, MD.

23          3. Plaintiffs wish to depose the expert designated by Defendants, James S. Forage, MD FACS.
24          4. The parties will take the depositions of any and all other witnesses garnered through discovery.
25

26
     ///
27
                                                          2
28
       Case 2:19-cv-00827-GMN-EJY Document 31 Filed 08/25/20 Page 3 of 4



1    EXPLANATION AS TO WHY REMAINING DISCOVERY CANNOT BE COMPLETED
2
             Counsel agree that an extension of current dates is required for the following reasons. First
3
     and foremost, COVID-19 has thwarted efforts by the parties to finish discovery prior to the expiration
4
     of the September 13, 2020 deadline established by this Court.
5

6           The parties recognize the instant pleading, seeking a continuance of discovery, is being made

7    within 21 days of the expiration of said deadline. The parties, however, did not grasp the extent of

8    challenges that would ensue as a result of the world-wide pandemic inclusive of closed offices,
9
     reduced staff, and concerns about physically taking depositions.            Defendant, JAROSLAV
10
     NOVOTNY, is additionally an inter-state truck driver who has been working to ensure goods continue
11
     to be distributed. The aforementioned provides good cause to extend the discovery deadline. There
12
     has not been un-excusable neglect by the parties hereto.
13

14          The parties jointly request the Court approve the foregoing third proposed extension to the

15   Discovery Plan and Scheduling Order set forth below.
16          PROPOSED SCHEDULE FOR COMPLETING DISCOVERY
17
            The following is a list of the remaining discovery deadlines and the parties’ proposed
18
     extended deadlines.
19
      Scheduled Event                   Current Deadline                  Proposed Deadline
20

21    Discovery Cut-Off                 September 13, 2020                November 12, 2020

22    Dispositive Motions               October 12, 2020                  December 11, 2020

23    Joint Pretrial Order              November 12, 2020                 January 11, 2021
24

25
     ///
26

27
                                                       3
28
       Case 2:19-cv-00827-GMN-EJY Document 31 Filed 08/25/20 Page 4 of 4



1            The instant request for an extension of time is based on good cause and not sought for any
2
     improper purpose or for delay. It is sought by the parties solely for the purpose of allowing sufficient
3
     time to conduct discovery in this multi-party case so that they may adequately prepare their respective
4
     cases for trial.
5

6            The parties respectfully submit that the reasons set forth above are compelling and that there

7    is good cause for the short extension.

8            WHEREFORE, the parties respectfully request that this Court extend the discovery period as
9
     outlined above as discovery cannot be completed as currently scheduled.
10
     DATED this 24 day of August, 2020.                     DATED this 24 day of August, 2020.
11
     THE LAW OFFICE OF CLAY R. TREESE                       LEWIS BRISBOIS BISGAARD & SMITH
12

13
     __/s/ Clay R. Treese___________________                __/s/ Martin M. Manke_______________
14   CLAY R TREESE, ESQ.                                    MARTIN M. MANKE, ESQ.
     Nevada Bar No.: 9923                                   Nevada Bar No.: 7077
15   2272 South Nellis Blvd., Suite 1                       6385 S. Rainbow Blvd., Suite 600
     Las Vegas, Nevada 89104                                Las Vegas, Nevada 89118
16

17
                                                    ORDER
18
             IT IS SO ORDERED.
19
             DATED this 25th day of August 2020.
20

21

22                                                          ___________________________________
                                                            UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27
                                                        4
28
